Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17 are presented for examination.

Claim Objections
Claim 6 is objected to because of the following informalities:  “the control command” should have been “the trigger command”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11-13, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHEN (US Pub. 2019/0171593).
As per claim 1, SHEN discloses a method for resetting a management hardware component of a computer system, the method comprising: 

receiving, at a running host operating system, a request for resetting the management hardware component of the computer system [abstract; Fig. 1-2; para 0006, 0017-0028; a baseboard management controller receives a reset command from a computer device via a network; a running host operating system is inherent to any computer system]; and 

generating a reset signal which causes the management hardware component to be reset [abstract; Fig. 1-2; para 0006, 0017-0028; the computer device 3 generates the reset command for a hardware component (a baseboard management controller) which is received by a baseboard management controller (for example 22a) and after decoding the reset command the baseboard management 22a transmits the control signal to another baseboard management controller (for example 22b) to reset it].


As per claim 11, SHEN discloses a computer system comprising: 

a host operating system [abstract; Fig. 1-2; para 0006, 0017-0028; inherent to any computer system]; and 

a management hardware component [abstract; Fig. 1-2; para 0006, 0017-0028; a baseboard management component controller], 

wherein the computer system is configured to receive a request for resetting the management hardware component by the running host operating system and to generate a reset signal which causes toe management hardware component to be reset [the computer device 3 generates the reset command for a hardware component (a baseboard management controller) which is received by a baseboard management controller (for example 22a) and after decoding the reset command the baseboard management 22a transmits the control signal to another baseboard management controller (for example 22b) to reset it].


As per claims 2 and 12, SHEN discloses wherein the request for resetting the management hardware component is initiated via a remote system and received by the computer system via a network [abstract; Fig. 1].

As per claims 3 and 13, SHEN discloses wherein a control command is generated and a control hardware component of the computer system is driven by the control command, the control hardware component in turn generating the reset signal [abstract; Fig. 1-2; para 0006, 0017-0028].

As per claim 4, SHEN discloses wherein a trigger command is generated and the trigger command triggers the execution of control program code for generating the reset signal [abstract; Fig. 1-2; para 0006, 0017-0028; trigger or not to trigger the reset].

As per claims 5 and 16, SHEN discloses wherein the control command is generated by executing the control program code [abstract; Fig. 1-2; para 0006, 0017-0028; generating a control signal (i.e., control command such as reset command)].

As per claims 6 and 16, SHEN discloses wherein the control command is generated by executing the control program code [abstract; Fig. 1-2; para 0006, 0017-0028; generating a control signal (i.e., control command such as reset command) and inherent to any computer system to have a number of control program codes].

As per claim 17, SHEN discloses wherein the control program code is implemented to generate by its execution a control command for controlling the control hardware component [abstract; Fig. 1-2; para 0006, 0017-0028; generating a control signal (i.e., control command such as reset command) and inherent to any computer system to have a number of control program codes].



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over SHEN (US Pub. 2019/0171593) in view of Cain et al (US Patent 6,754,219; hereinafter Cain).

As per claims 7-9 and 14, SHEN discloses the invention substantially. Though SHEN does not specifically disclose regarding a driver command, it would have been obvious to have a driver command as SHEN clearly discloses resetting a baseboard management controller. However, Cain clearly discloses that driver commands are well known in the art [Fig. 3; col. 2, lines 43-45; col. 6, lines 21-35; col. 10, lines 30-34]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are from the same field of computer network. 

As per claims 10 and 15, SHEN discloses the invention substantially. Though SHEN does not specifically disclose regarding a utility program, it would have been obvious to have a utility program as SHEN clearly discloses resetting a baseboard management controller. However, Cain clearly discloses that a utility program is well known in the art [claims 6-7]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are from the same field of computer network.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116